Case 2:18-cr-00538-KOB-JHE Document 51 Filed 08/16/19 Page 1 of 4            FILED
                                                                    2019 Aug-16 PM 12:36
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA
Case 2:18-cr-00538-KOB-JHE Document 51 Filed 08/16/19 Page 2 of 4
Case 2:18-cr-00538-KOB-JHE Document 51 Filed 08/16/19 Page 3 of 4
Case 2:18-cr-00538-KOB-JHE Document 51 Filed 08/16/19 Page 4 of 4
